Citation Nr: 0305539	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  94-17 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel




INTRODUCTION

The appellant served on active duty for training with the 
Army National Guard from November 1974 to May 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 decision of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, among other things, denied a claim of 
service connection for a low back disorder.  This appeal has 
been up to the Board on two earlier occasions - in June 1998 
and in January 2001. 


REMAND

The Board notes that the appeal was remanded for the second 
time in January 2001, in part, to obtain an examination of 
the appellant in order to establish the origins or etiology 
of the appellant's low back disorder.  See January 2001 
Remand, pp. 5 - 6.  Specifically, the RO was asked to 

 . . . schedule the appellant for a VA 
examination by an orthopedic specialist 
to determine the nature and etiology of 
any low back disorder present, to 
specifically include lumbar strain and 
radiculopathy . . . The examiner is asked 
to provide an opinion as to: (1) Does a 
pre-service history of a back injury, in 
the absence of any medical records 
showing treatment for, or a diagnosis of, 
lumbar strain or radiculopathy prior to 
service, conclusively establish that the 
appellant had a disability manifested by 
radiculopathy, or lumbar strain at entry 
into service in November 1974?  (2) 
Whether a low back disorder, to include 
lumbar strain and radiculopathy, existed 
prior to service or whether such disorder 
was coincident with service.  (3) If a 
low back disorder is found to have 
existed prior to service, whether that 
disorder increased in severity during 
service, and; if the disorder increased 
in severity during service, whether such 
increase was due to the natural 
progression of the disorder or could be 
attributed to the appellant's period of 
service . . . (Emphasis Added).

However, a review of the post-remand VA examination, dated in 
August 2001, does not show that that examiner provided 
answers to the Board's questions. 

Tellingly, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) provides that VA's duty to 
assist includes providing a medical examination to obtain 
medical opinion evidence as to the origins or etiology of a 
disability when needed to establish a claim for service 
connection.  38 U.S.C.A. § 5103A(d) (West 2002).  In 
addition, recently amended regulations provide that "[i]f 
further evidence, clarification of the evidence, correction 
of a procedural defect, or any other action is essential for 
a proper appellate decision, a Board Member or panel of 
Members may: (1) Remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken; or (2) 
Direct Board personnel to undertake the action essential for 
a proper appellate decision."  (Emphasis Added).  38 C.F.R. 
§ 19.9 (2002).  Furthermore, the Court in Stegall v. West, 
11 Vet. App. 268 (1998), held that, where the remand orders 
of the Board are not satisfied, the Board itself errs in 
failing to ensure compliance.  

Accordingly, given the RO's failure to carryout the 
development requested by the Board in its January 2001 
remand, the Board must once again remand the case so that the 
RO may fulfill its duty to assist by obtaining an examination 
of the appellant at which the Board's questions as to the 
origins or etiology of the appellant's current low back 
disorder are answered.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 19.9 (2002); Stegall v. West, 
11 Vet. App. 268 (1998).

Next, the Board notes that a review of the appellant's August 
2001 VA examination discloses that the appellant reported 
that he had filed a claim for Workmens' Compensation after 
injuring his neck and shoulder while working at the 
Stephenville Cattle Company.  The appellant also reported 
that he thereafter filed a claim for Workmen's' Compensation.   
However, while a review of the record on appeal discloses a 
single January 1997 letter from William R. Bernell, M.D., 
related to the appellant's treatment for this post service 
injury, it does not contain copies of the appellant's 
Workmen's' Compensation records or a complete copy of Dr. 
Bernell's treatment records.  Similarly, while Dr. Bernell's 
January 1997 letter made reference to the appellant having 
had a number of pre-service and post-service injuries, in 
part due to his job as a professional bull-rider, and his 
having been treated for some of these injuries by a Dr. Floyd 
J. Herbertson, neither copies of the medical records related 
to theses other injuries nor Dr. Herbertson's records appear 
in the record on appeal.  Therefore, on remand, copies of all 
of these records must be obtained by the RO.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002).  

As a final point, the Board emphasizes the fact that the 
Board has identified specific actions to be accomplished on 
remand does not relieve the RO of the responsibility to 
ensure that the Veterans Claims Assistance Act of 2000 (VCAA) 
has fully been complied with.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully satisfied.  

2.  The appellant should be notified that 
he is free to submit any pertinent 
medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo examination. 

3.  As part of the duty to assist, the RO 
should undertake all necessary 
development to obtain and associate with 
the record the following records.

a.  All records held by the Waco VA 
medical center (VAMC), Central Texas 
HCS, and Drs. Bernell and Herbertson 
in addition to any other pertinent 
medical records from any other 
source(s) or facility(ies) 
identified by the appellant.

b.  All records on file with 
Worker's Compensation and the Social 
Security Administration.

c.  If any requested records are not 
available, or the search for such 
records otherwise yields negative 
results, that fact should be noted 
in the claims' file, and the 
appellant and his representative 
should be so notified.  

4.  The RO should schedule the appellant 
for a VA examination by an orthopedic 
specialist to determine the nature and 
etiology of any low back disorder, 
including lumbar strain, radiculopathy, 
and degenerative disease.  A copy of the 
appointment notice(s) sent to the 
appellant should be associated with the 
file.  The examiner must review the 
entire claims folder.  All necessary 
studies and tests should be accomplished, 
and the clinical manifestations should be 
reported in detail.  The examiner should 
review the appellant's claims folder, 
specifically the service medical records, 
including the report of medical 
examination dated August 1974; the 
reports of VA examinations dated December 
1992 and 1995, and in January 1998; and 
any other additional relevant medical 
records procured in connection with this 
case.  Based on a review of the claim's 
folder, the orthopedist is asked to 
provide an opinion as to the following 
questions: 

a.  Does the appellant currently suffer from a 
disease process of the back?  If so, please 
provide the specific diagnoses of the 
disorders found and the location for each 
disorder (i.e., lumbar strain, radiculopathy, 
degenerative joint disease, osteo arthritis, 
traumatic arthritis, rheumatoid arthritis, 
bursitis, impingement syndrome, neuropathy, 
etc.).

b.  State whether it is medically more likely 
then not that any currently diagnosed back 
disorders, to include lumbar strain, 
radiculopathy, and degenerative disease, 
existed prior to service. 

c.  If a back disorder is found to have 
existed prior to service, state whether it is 
medically more likely then not that the back 
disorder was aggravated by the appellant's 
military service (i.e., its severity increased 
beyond its natural progression while in 
military service) and

d.  If any of the appellant's current back 
disorders are not found to have pre-existed 
military service, state whether it is as least 
as likely than not that it is attributable to 
the appellant's military service.

e.  If one of the appellant's diagnoses 
includes arthritis, verified by x-ray, state 
whether it is as least as likely than not that 
the arthritis manifested itself to a 
compensable degree within one year of the 
appellant's separation from military service.

Note:  In offering this assessment, the examiner 
should specifically comment on the appellant's pre-
service job as a professional bull-rider, his post-
service job for cattle company, his documented pre 
and post-service job related injuries, the 
appellant's documented and reported history, and 
the appellant's service medical records.

5.  To help avoid a future remand, the RO 
must ensure that the examination report 
complies with the instructions set out 
above and that all requested development 
has been completed in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  The RO should take adjudicatory 
action and such adjudication should 
include consideration of the Veterans 
Claims Assistance Act of 2000.  If any 
benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued.  

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to the Board for further appellate review.  No 
action is required by the appellant until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


